DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 11-20) in the reply filed on February 4, 2022 is acknowledged.  The traversal is on the ground(s) that no burden exists in considering both inventions.  This is not found persuasive.  The response does not appear to consider or dispute the CPC classifications provided, and for this reason alone the Examiner maintains that a prima facie showing of serious burden has been made.  The statement in the traversal that the inventions are “clearly related” does change the serious burden in searching both inventions.  While there does not appear to be any comment on US 4,653,392, the Examiner maintains the view that a molding system written so broadly that it is met by cake pans shows why serious burden is present in searching both inventions.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, there is no step of placing a preform on the first tool, which is a necessary omitted step in order to seal a second bagging layer “while a preform is between” the bagging layers.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Preisler (US 20140225296).  
As to claims 11, 13, and 14, Preisler teaches forming a portion of a cross-section of a structure into a preform (14, 16, 18) using a first tool (26’) and forming a remainder of the cross-section of the preform using a second tool (24’) positioned above the first tool by evacuating a vacuum chamber between the second tool and the preform (Fig. 5, Vacuum Source).  The Preisler mold has first and second sets of radii on the two molds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathoo (US 4,943,222) in view of Preisler (US 20140225296).
As to claim 11, Nathoo teaches a method of forming a structure comprising: 
forming a portion of a cross-section of the structure into a preform using a first tool (Figs. 1-3, item 14); and 
forming a remainder of the cross-section of the structure into the preform using a second tool positioned above the first tool to create a chamber (Figs. 4-5, item 80).
Nathoo is silent to forming by at least partially evacuating the chamber to create a vacuum chamber between the second tool and the preform.
Preisler teaches that forming can be accomplished using a vacuum source applied to both mold halves (Fig. 5) in order to provide improved appearance of the outer surfaces of the article and improved conformance to the mold ([0048]).
It would have been prima facie obvious to apply the Preisler vacuum to both halves of the Nathoo mold in order to improve conformance to the Nathoo molds in the same manner.
As to claim 12, Nathoo provides a vacuum (Nathoo Fig. 2, item 28) in a first chamber formed between first elastomeric sheet (68) and first tool (16), and applying a vacuum between the first and second elastomeric sheets (68, 70) using a vacuum pump (76).  Lastly, Preisler teaches that forming can be accomplished using a vacuum source applied to both mold halves (Fig. 5) in order to provide improved appearance of the outer surfaces of the article and improved conformance to the mold ([0048]).
It would have been prima facie obvious to apply the Preisler vacuum to both halves of the Nathoo mold in order to improve conformance to the Nathoo molds in the same manner.
As to claims 13 and 14, Nathoo’s bottom mold provides a first set of radii (in item 16) and a completed second set of radii (in item 42).
As to claim 15, Nathoo teaches a method of forming a structure comprising: 
sealing a first bagging layer (68) to a first tool (14); 
sealing a second bagging layer (70) to the first tool (14) while a preform (12) is between the first bagging layer (68) and the second bagging layer (70); 
at least partially evacuating a first vacuum chamber (78) formed by the first bagging layer (68) and the first tool (16) to form the preform to a forming surface of the first tool (Figs. 3-5); 
sealing a second tool (42) to the second bagging layer (Fig. 4)to form a third chamber between the second tool and the second bagging layer (80).
Nathoo is silent to evacuating the third chamber to form the preform to a forming surface of the second tool.
Preisler teaches that forming can be accomplished using a vacuum source applied to first and second tools (Fig. 5) in order to pull films into improved conformance to the surface of the tool ([0048]).
It would have been prima facie obvious to apply the Preisler vacuum to both halves of the Nathoo mold in order to improve conformance to the Nathoo molds in the same manner.
As to claims 16-18, Nathoo’s bottom mold provides a first set of radii (in item 16) and a completed second set of radii (in item 42).  The claim phrase “partially forming” is met by completely forming the second set of radii.
As to claim 19, Nathoo teaches a first male tool (middle portion of 14) and a second tool which is female (middle portion of 40).  As to claim 20, Nathoo teaches a preform comprising fibers (4:40-58) which is preimpregnated and heated (6:52-68) prior to forming.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742